PD-0402-15
                                     PD-0402-15                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                           Transmitted 4/9/2015 10:43:51 AM
                                                                             Accepted 4/15/2015 2:29:52 PM
                                                                                               ABEL ACOSTA
                                      PD No:- - - - - -                                                CLERK

 DAVID GLYNN NUNN, JR.                                   IN THE TEXAS COURT

 vs.                                                     OF CRIMINAL APPEALS

 STATE OF TEXAS                                          AUSTIN, TEXAS

                   MOTION FOR EXTENSION OF TIME TO FILE
            APPELLANT'S PRO-SE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE TIJDGES OF SAID COURT:

        COMES NOW, Appellant, by and through the undersigned attorney, who has

personal knowledge of the matters contained herein, and files this Motion for Extension of

 Time to File Appellant's Pro-Se Petition for Discretionary Review, and in support thereof

would show:

                                              I.

       Appellant was convicted of fraudulent use or possession of identifying information

of the elderly and sentenced to 18 years in the Texas Department of Criminal Justice -

Institutional. The trial court was the 337th District Court of Harris County, Texas. The

trial court cause number was: 1420647. On April 9, 2015, the Fourteenth Court of Appeals

in Houston, Texas, affirmed appellant's conviction in appellate cause number:

14-14-00704-CR.

                                            II.

       The current deadline for filing appellant's petition for discretionary review is May

11, 2015.


                          April 15, 2015
                                                III.

         No previous extension of time to file petitions for discretionary review has been

 requested by appellant.

                                              IV.

        The undersigned is not pursuing further appellate review on behalf of Mr. Nunn. The

 undersigned is notifying appellant of his right to pursue a petition for discretionary review.

                                              v.
        Appellant is requesting an additional thirty (30) day extension until June 11 , 2015 ,

 in which to file his pro-se petition for discretionary review in this matter.

                                              VI.

        This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in this matter.

                                            VIL

       Appellant's last known address within the Texas Department of Criminal Justice is:

                             Mr. David Glynn Nunn, Jr.
                             TDCJ-ID # 1946852
                             Garza East Transfer Facility
                             4304 Highway 202
                             Beeville, Texas 78102-8981


       WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court

grant this Motion for Extension of Time to File Appellant's Pro-Se               Petition for

Discretionary Review until June 11, 2015.
                                           Respectfully submitted,


                                              ta~
                                           WayneT.H~
                                           SBOT: 09656300
                                           4615 Southwest Freeway, Suite 600
                                           Houston, Texas 77027
                                           (713) 623-8312



                    CERTIFICATE OF SERVICE

On April 9, 2015, a true and correct copy of this motion was mailed to:

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6th Floor
Houston, Texas 77002

Mr. David Glynn Nunn, Jr.
(Address noted above)